           Case 1:12-cr-00349-LJO-SKO Document 109 Filed 08/12/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:12-CR-00349-NONE
12                               Plaintiff,            STIPULATION AND ORDER REGARDING
                                                       BRIEFING SCHEDULE ON DEFENDANT’S
13                         v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                       COMPASSIONATE RELEASE
14   ERIC MOORE,
15                              Defendant.
16

17                                                 STIPULATION
18          1.     Defendant Eric Moore filed a motion for reduction in sentence and compassionate release
19 on August 3, 2020. Docket No. 106. On August 4, 2020, the Court ordered the parties to confer and
20 attempt to agree on a briefing schedule to be communicated to the Court within 5 days of the order

21 (excluding the weekend, that date is August 11, 2020). Docket No. 107.

22          2.     The parties conferred, and stipulate and request the following schedule:
23                 a. Defendant’s supplemental briefing: September 9, 2020
24                 b. Government’s opposition/response: September 30, 2020
25                 c. Defendant’s reply: October 7, 2020
26
27

28



30
         Case 1:12-cr-00349-LJO-SKO Document 109 Filed 08/12/20 Page 2 of 3



 1        IT IS SO STIPULATED.

 2
                                             McGREGOR W. SCOTT
 3                                           United States Attorney
 4   Dated: August 11, 2020
                                             /s/ Kimberly A. Sanchez
 5                                           KIMBERLY A. SANCHEZ
                                             Assistant United States Attorney
 6

 7
     Dated: August 11, 2020                  /s/ Harry Drandell
 8                                           HARRY DRANDELL
                                             Counsel for Defendant Eric Moore
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28



30
          Case 1:12-cr-00349-LJO-SKO Document 109 Filed 08/12/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a. Defendant’s supplemental briefing: September 9, 2020

 5                 b. Government’s opposition/response: September 30, 2020

 6                 c. Defendant’s reply: October 7, 2020

 7 IT IS SO ORDERED.

 8
        Dated:    August 11, 2020
 9                                                   UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28



30
